EXAMINER’S AMENDMENT
1.	Authorization for this Examiner’s amendment was given in a telephone correspondence with Marc Lampert on May 11th, 2022.

IN THE CLAIMS
2.	Amend claims 3, 5, 13, and 15 as follows.

	3. (Currently Amended) The method of claim 1, further comprising determining a corresponding critical solution point to check whether a solution point to setting the gradient of the total GIC to zero is an extremum point.
	5. (Currently Amended) The method of claim 1, further comprising determining the gradient of the total GIC comprises determining derivatives of the processed electric field signal using continuous wavelet transform.
	13. (Currently Amended) The system of claim 11, wherein the determination module further determines a corresponding critical solution point to check whether a solution point to setting the gradient of the total GIC to zero is an extremum point.
	15. (Currently Amended) The system of claim 11, wherein determining the gradient of the total GIC comprises determining derivatives of the processed electric field signal using continuous wavelet transform.

Prior Art Discussion
3.	The closest prior art considered is previously cited Basu et al (US 9613271 B2) and Feng-xia He, Xue-Ling Mu, Lian-guang Liu ( Wavelet De-noising and Correlation Analysis in GIC Signal during Magnetic). Basu et al teaches, a method for geomagnetic disturbance determination for a power system (Fig. 1. Col. 4; Ln. 26-29; Fig. 1. Col. 2; Ln. 42-45), the method executed on one or more processors (Fig. 1.), the method comprising: receiving sensor data comprising a geomagnetic field experienced by one or more multiple portions of the power system (Fig. 1. Col. 4. Ln.54-59); —; determining a total Geomagnetically Induced Current (GIC) as a multi-variable function of phasors in two field directions proportional to the processed electric field signal (Col. 4. Ln. 26-29; Col. 4. Ln. 57-59); determining one or more maximum magnitudes of the total GIC, and a corresponding direction, as a measure of geomagnetic disturbance vulnerability (Col. 4. Ln. 26-29; Col. 4. Ln. 57-59); determining elements in the power system at risk of failure by comparing the one or more maximum GIC magnitudes with withstand capabilities associated with each of the elements (Fig. 1. Col. 2. Ln. 60-67; Col. 4. Ln. 61-67); and outputting the elements in the power system at risk of failure or the determined one or more maximum GIC magnitudes and the corresponding directions. (Col. 4. Ln. 51-53; Col. 4. Ln. 57-59.) Analogous art, Feng-xia He teaches, — denoising and despiking the sensor data to obtain a processed electric field signal (Fig. 2. Pg. 4. §. 2.)
4.	The prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim, “comprising setting a gradient of the total GIC to zero to determine one or more extremum points.”

STATEMENT OF REASONS FOR ALLOWANCE

5.	Regarding claim 1, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim, “comprising setting a gradient of the total GIC to zero to determine one or more extremum points.”
6.	Regarding claim 11, prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim, “comprising setting a gradient of the total GIC to zero to determine one or more extremum points.”
7.	Claims 3, 5-6, and 8–10 are allowed due to their direct/indirect dependencies on claim 1. Claims 13-16 and 18-20 are allowed due to their direct/indirect dependencies on claim 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866




/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868